Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted/amended claims 1-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claims were directed to a method of manufacturing a flexible container and the newly presented claims are directed to a flexible container (albeit presented in product by process form, see MPEP 2113).  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does NOT depend on its method of production. In this instance, the product could be made by a materially different process such as one where the aperture was formed in a compression molded plastic with a cutting or shearing operation rather than injection molding with a movable male mold part and then one laminate the film over the aperture of the molded part (it should be noted that for the article of manufacture the manipulative steps performed to achieve the article are immaterial to the final product unless applicant can show that the manipulative steps generated a materially different final product).  Applicant is additionally advised that the Office generally does NOT permit a shift top claim another invention after an election is made and an Office action on the merits is made on the elected invention, see MPEP 819.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-23 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on May 24, 2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because as established above (as well as in the petition decision dated January 15, 2021 and the notice to applicant dated September 28, 2020), the product as claimed could be manufactured by a materially different process and as such the process and product are distinct inventions (noting that applicant constructively elected the method by original presentation).
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746